UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7326



ROBERT D. WHITED, JR.,

                                             Petitioner - Appellant,



          versus



WARDEN, Lawrenceville Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1141-7)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin David Miller, Alexandria, Virginia, for Appellant. Michael
Thomas Judge, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert D. Whited, Jr., a Virginia inmate, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.       An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue with respect to claims dismissed by a district court

solely on procedural grounds unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,     529   U.S.   473,   484    (2000)).      We    have   independently

reviewed the record and conclude that Whited has not made the

requisite showing.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts   and    legal   contentions      are     adequately    presented     in   the

materials     before    the   court     and     argument    would   not    aid   the

decisional process.

                                                                          DISMISSED


                                        - 2 -